United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30375
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SEALED JUVENILE 1,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 2:04-CR-11-N-2
                       --------------------

Before SMITH, GARZA and PRADO, Circuit Judges.

PER CURIAM:*

     Before the court is an interlocutory appeal of an order by

the district court transferring appellant, a juvenile male, for

prosecution as an adult under 18 U.S.C. § 5032.   Appellant argues

that the district court abused its discretion in granting the

Government’s motion to transfer proceedings against the juvenile

to an adult criminal prosecution.   We have reviewed the record

and briefs of counsel and find no abuse of discretion.       United




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-30375
                               -2-

States v. Juvenile No. 1, 118 F.3d 298, 307 (5th Cir. 1997).

Accordingly, we AFFIRM the district court’s order of

transfer.

     AFFIRMED.